Citation Nr: 1758922	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.  

2.  Entitlement to an increased rating in excess of 10 percent for right foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1972 to September 1974.  

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for right foot plantar fasciitis at 10 percent and denied service connection for a left foot plantar fasciitis.  

In September 2013 the Board denied the Veteran's claim for service connection for left foot plantar fasciitis.  In April 2015 the Board denied an increased rating in excess of 10 percent for the Veteran's right foot plantar fasciitis.  

The Veteran appealed the Board's decisions to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 decision, the Court vacated the Board's denial of service connection for left foot plantar fasciitis.  In an August 2016 decision, the Court vacated the Board's denial of an increased rating in excess of 10 percent for right foot plantar fasciitis.  Both of these decisions were returned to the Board for action consistent with the Court's directives.  

In an April 2017 decision the Board remanded these matters to afford the Veteran a hearing with a member of the Board.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2017 and the transcript of that hearing is associated with the electronics claims folder.  The case has been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS), an electronic claims file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for an ankle disability as secondary to a foot disability and whether new and material evidence has been submitted to reopen a claim for arthritis have been raised by the record in a the August 2017 hearing and the August 2016 Court remand, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

In order to adhere to the directives laid out by the Court in its relevant decisions for the Veteran's left foot plantar fasciitis service connection claim and right foot plantar fasciitis increased rating claim, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

In a September 2014 decision pertaining to the claim for service connection for the left foot, the Court critiqued the Board's failure to consider the April 2009 VA examiner's opinion beyond the negative linkage of service connection based solely on the lack of treatment in the service treatment records (STRs).  The Court stated that the Board did not provide adequate reasons and bases for adopting the VA examiner's opinion without considering other avenues of service connection, and did not provide a discussion on the credibility of statements that the Veteran had foot pain since service despite the lack of treatment for the left foot or heel in the STRs.  

In the August 2016 decision vacating the Board's prior denial of an increased rating in excess of 10 percent for the Veteran's right foot plantar fasciitis, the Court informed the Board it should follow up on the arthritis claim that was previously adjudicated and have a medical examiner differentiate between plantar fasciitis and arthritis symptoms.  The Board should have an examiner review the Veteran's lay statements regarding his right foot disability like his assertions that he cannot stand for more than ten minutes, has difficulty sleeping, has weakness causing falls, and uses a cane for mobility.  The new examiner must include discussions on the impact of swelling and range of motion with respect to functional loss, and the Board must indicate if the findings from any VA examinations are "in detail" as instructed by the prior Board remand.  The Board must evaluate and include discussion on the adequacy of the medical examinations in the claims file.  The Board must also inform the examiner of a new examination or opinion to elaborate on the specifics and importance of dorsiflexion, the length of the plantar fasciae, and the presence of calcaneal deposits.  Upon re-evaluation, the Board must review the Veteran's credibility with reference to the evidence and his lay statements, specifically from the October 2013 VA examination, and include the possibility of a staged rating under Fenderson.  See Fenderson v. West, 12 Vet. App 119 (1999).  The Board also must consider if the Veteran's complaints of problems on occasions constitutes flare-ups which requires additional opinion by the VA examiner.  Additionally, the Board must indicate if the October 2013 examiner's review of the "vbms and cprs" files constitutes a review of the "claims file" and thus substantial compliance with Stegall as ordered by the prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In response, the Board notes that the petition to reopen a claim for arthritis is not before the Board, however a diagnosis of arthritis which was not present at the time of the claim could be considered new and material evidence, as such the claim has been referred to the RO.  Alternatively, the RO must determine if arthritis discovered in the feet should be an additional separate rating for the Veteran's bilateral foot claim and adjudicate such determination.  38 C.F.R. § 19.9(b).  

The Board also notes that the Court indicated there was no consideration of the Veteran's complaints that his foot disorder has caused additional ailments such as pain in his hips and knees, swelling in his ankles, numbness in the legs, nerve damage, back pain, high blood pressure, and stomach pain.  The Board notes that these claims have not formalized into an appellate status and thus are not under the Board's jurisdiction, however the Board in this remand will instruct the RO to take appropriate action with respect to these statements.  

As the Court has specifically highlighted range of motion testing and factors related to functional loss as areas of concern with the prior VA examinations, the Board observes that recent opinions issued by the Court are potentially applicable to the current appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App 26 (2017).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Sharp provides a precedential finding that VA examiners must obtain "information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran's themselves."  Sharp, 29 Vet. App. at 34.  

The Board is remanding these matters for a new VA examination and opinions consistent with the Court directives in the respective decisions.  

Finally, the August 2016 Court Memorandum decision raises concerns that the prior VA examiners may not have reviewed the entirety of the Veteran's claims folder.  The Court observed that VA was "assuming" that the VBMS files was the same as the Veteran's "claims file," and it was unclear when the Veteran's claim file was scanned into VBMS.  On Remand, the AOJ should make efforts to determine whether a separate physical claims file exists for the Veteran.  If so, the AOJ should ensure that all documentation is associated within the VBMS file.


Accordingly, the case is REMANDED for the following action:

1.  Discuss with the Veteran if he needs to make any additional claims pursuant to his statements that he has pain in his hips and knees, swelling in his ankles, numbness in the legs, nerve damage, back pain, high blood pressure, and stomach pain.  Provide the Veteran with the appropriate claims forms and other pertinent documents.  

2.  Obtain any additional outstanding medical records or additional evidence necessary to decide the claims.  

3.  Determine if there is a paper claims file for this Veteran.  If so, request the file from the appropriate location and determine if any evidence exists in the paper file which is not present in the VBMS file.  If any records are not in VBMS, upload them.  If the paper file no longer exists or is inaccessible, draft a memorandum explaining the determination.  

4.  Schedule the Veteran for a VA examination of his feet by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report ranges of motion on both (a) active motion and (b) passive motion and in both (c) weight-bearing and (d) non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner shall also comply with recent directives as in Sharp, to include an opinion on the effects of any flare-ups on functional loss reported by the Veteran, even if the Veteran is not experiencing flare-ups at the time of examination.  

For any diagnosis made on the left foot, the examiner should indicate:

(a)  whether it is at least as likely as not (i.e. 50 percent probability) that a foot condition was incurred in or related to the Veteran's time in active service, to include the Veteran's claim that, during active service he had bilateral foot pain, although was treated for right foot pain only, and that this pain has persisted since service;

(b)  whether it is at least as likely as not (i.e. 50 percent probability) that a left foot condition is secondary to the Veteran's service-connected right foot plantar fasciitis;

(c)  the effect of flare-ups, if any, reported by the Veteran and how they may contribute to functional loss;

(d)  the impact of swelling on range of motion and functional loss, even if not experienced by the Veteran at the time of examination;

(e)  if the Veteran has arthritis in the left foot, if so, the examiner is asked to differentiate between the symptoms attributable to arthritis and those attributable to plantar fasciitis or any other foot diagnosis.  

For the right foot, the examiner should include a discussion on: 

(a)  the level of disability currently experienced by the Veteran; 

(b)  the effects of flare-ups on functional loss; 

(c)  the impact of swelling on range of motion and functional loss, even if not experienced by the Veteran at the time of examination;

(d)  the specifics and importance of dorsiflexion, the length of the plantar fasciae, and the presence of calcaneal deposits as reported in the October 2013 VA examination;

(e)  if the Veteran has arthritis in the right foot, if so, the examiner is asked to differentiate between the symptoms attributable to arthritis and those attributable to plantar fasciitis or any other foot diagnosis.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of foot disability symptoms or conditions in the medical record, to include the Veteran's lay statements describing the severity of his condition, with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5.  After undertaking any necessary additional development, readjudicate the disability issues remaining on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







